Name: 86/118/EEC: Commission Decision of 10 March 1986 amending Decision 83/96/EEC authorizing Ireland and the United Kingdom temporarily to take additional measures to protect themselves against the introduction of Dendroctonus micans (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  agricultural activity;  Europe;  agricultural policy
 Date Published: 1986-04-15

 Avis juridique important|31986D011886/118/EEC: Commission Decision of 10 March 1986 amending Decision 83/96/EEC authorizing Ireland and the United Kingdom temporarily to take additional measures to protect themselves against the introduction of Dendroctonus micans (Only the English text is authentic) Official Journal L 099 , 15/04/1986 P. 0029 - 0029*****COMMISSION DECISION of 10 March 1986 amending Decision 83/96/EEC authorizing Ireland and the United Kingdom temporarily to take additional measures to protect themselves against the introduction of Dendroctonus micans (Only the English text is authentic) (86/118/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 15 (2) thereof, Whereas, under the Community plant-health regime, Ireland and the United Kingdom have been authorized by Commission Decision 83/96/EEC (3) as last amended by Decision 85/165/EEC (4) to require from other Member States certain safeguards additional to those afforded under the general Community provisions in order to prevent the introduction of Dendroctonus micans through plants of conifers, following recent developments in the incidence and spread of this organism in the Community; Whereas this authorization was granted, pending strengthening of the Community safeguards by means of an amendment to Directive 77/93/EEC, for a limited period expiring on 31 January 1986; Whereas the circumstances which justified this authorization have not changed; whereas the Commission has proposed an amendment to the abovementioned Directive, which the Council has not yet adopted; Whereas therefore the authorization should be extended for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (1) of Decision 83/96/EEC, '31 January 1986' is hereby replaced by '31 January 1987'. Article 2 This Decision is addressed to Ireland and the United Kingdom. Done at Brussels, 10 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 61, 8. 3. 1983, p. 20. (4) OJ No L 63, 2. 3. 1985, p. 28.